Me. Justice HekNÁNdez,
after making the above statement of the case, delivered the opinion of the court:
The findings of fact of the judgment appealed from, are accepted.
The plaintiff invoked in his complaint, as legal grounds, articles 1089, 1091, 1108, 1291, 1297 and 1299, of the Civil Code; articles 62, 63 and 50 of the Code of Commerce; 36 37 and 41 of the Mortgage Law; the judgment of the Supreme Court of Spain, of December 2, 1887; articles 1, 2 and 3 of Judicial Order of March 20, 1899, and section 63 of General Order No. 118, series of 1899; and in a writing filed subsequently to said complaint, by way of addition to the prayecontained therein, he also requested that the spouses Miranda and Freytes be condemned to make good the liabilities mentioned in aforesaid prayer, a particular which by an involuntary omission had been excluded from the copy.
The defendants in their answer to the complaint cited in support of their right, articles 531 and 532 of the Law of Civil Procedure; 348,. 657, 661, 1401 and 1408, of the Civil Code, and 313, 342, 943 and 1967 of the Code of Commerce.
*191From the certificate issued by the Registrar of Property •of Areciho, it appears that in the year 1889, José Miranda instituted inquiry proceedings in the municipal court of Manatí, for the purpose of establishing possession for six years, by his wife, Dionisia Freytes, of the one hundred and twenty-five cuerdas estate referred to herein, which ten years before, more or less, she had acquired by inheritance from her father,' Pedro José Freytes, said estate having been valued in six hundred pesos. The declaration of ownership sought was granted by an order of July 1, the same year, and recorded in said registry of property on the 26th of October following, the estate an question being subsequently sold by Dionisia to Arturo Freytes in consideration of $5,000.00 received, according to public instrument executed in Vega Baja, dated January 20, 1899, likewise recorded in aforesaid registry.
From the account current carried on by José Miranda with A. Puente & Co., giving rise to the credit demanded, it appears that the items on the debit of said account for the most part refer to provisions, dry goods and effects, and some ah so to cash, with which Dionisia Freytes had nothing to do, and José Miranda, in answering to interrogatories at the oral trial, declared that he kept a small country-store on his wife’s estate; that the purchases made and money taken by him at A. Puente & Co’s, were intended for said estate and another one he had purchased but coiald not state when; that he engaged to pay the amount of the account demanded •of him with the-products .of both the aforesaid estates; that although at the inquiry to establish ownership of his wife’s estate, he had declared that it was worth six hundred pesos this was done for the purpose of getting the court and the clerk to charge him little for the investigation proceedings, but he understood that the property was worth twice or perhaps thrice that sum; that after the acquisition of the estate by his wife several plantings of coffee and other produce were made in it by the agregados (squatters) who worked on *192shares with Doña Dionisia, and that the latter had no knowledge of his accounts with the firm of Puente, which were exclusively his and paid by him with -the crops of another estate he had. The witness José Rivera Rodriguez testified that he knew-the estate owned by Dionisia Freytes, but could not say how much it was worth; that formerly it was dedicated to-pastures which were overgrown with brambles, and had some coffee plantations, but has none now; that when Dionisia sold said estate to José Arturo Freytes there were coffee plantations and some buildings on it; that the payments to the firm of A. Puente & Co., were made from coffee crops of the one hundred and twenty-five cuerdas estate, and that in January, 1899, Miranda owned another estate which he had bought of one Agosto, between 1897 and 1898.
The conclusions of law of the judgment appealed from,, are accepted, but amending the 8th so as to read that the sum owed by José Miranda Pérez to the firm of A. Puente & Co., according to the latter’s books, amounted to 5,358.01 pesos,. provincial currency, and not dollars, as stated in said conclusion.
Although in the proceedings instituted in 1899 for the purpose of establishing Dionisia Freytes’ possession of the one hundred and twenty-five cuerdas estate, referred to in the-complaint, the same was declared to be worth six hundred pesos, and afterwards (in January, 1899) sold by Dionisia to-her brother Arturo, for five thousand pesos, this increase in the value of the estate over the one previously given, cannot be considered as belonging to the conjugal partnership of the spouses Miranda and Freytes and therefore liable for the debt sought to be recovered, inasmuch as the value of said estate at the time it was inherited by Dionisia from her father Pedro José Freytes, six years before the proceedings to establish ownership, was not shown at the trial, nor that the greater value of five thousand pesos 'at which she had sold it to her brother Arturo was due to improvements made thereon *193with capital furnished by the firm' of A. Puente & Co. the conjugal partnership of the spouses Miranda and Freytes, the testimony given by José Miranda Pérez, being insufficient as proof in so important a matter, as said testimony was contradicted rather than corroborated by the items of the account-current with A. Puente & Co., most of which refer to provisions and dry goods, while the obligation contracted by him to pay the debt with the products of the estate, cannot affect Dionisia’s dominion title thereto.
Whether the provisions of the Civil Code of 1889, or those of the prior legislation are considered, Dionisia Freytes cannot be held responsible, either with the whole or part of the value of the estate sold by her to her brother, for the debt contracted by her husband, José Miranda, with the firm of A. Puente- & Co., and, therefore, the provisions of Judicial Order of March 20,1899, of the Civil Code and of the Mortgage Law, invoked in the complaint, are not applicable to her nor to her brother.
Having in view the legal texts cited in the judgment, we adjudge that we should affirm and do affirm the judgment rendered by the District Court of Arecibo, December 22, 1902, modifying the same only as to the sum to be paid by José Miranda Pérez to Juana Puente y Leal which is 5358.01 pesos, provincial money, said sum to be reduced to United States currency at 40% discount, and we impose the costs of the appeal upon the appellant. The record is ordered to be returned to the trial court, together with the proper certificate.
Chief Justice Quiñones and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.